Exhibit 10.1 SECOND AMENDED & RESTATED EMPLOYMENT AGREEMENT This Second Amended & Restated Employment Agreement (this “Agreement”) is entered into as of December 12, 2011, (the “Effective Date”), by and between The Shaw Group Inc., a Louisiana corporation (collectively with its affiliates and subsidiaries hereinafter referred to as “Company”), and J.M. Bernhard, Jr. (“Employee”).The Company and Employee may hereinafter be referred to, individually, as a “Party” and, collectively, as the “Parties”. WHEREAS, the Company and Employee are parties to that certain Amended & Restated Employment Agreement dated as of December 31, 2008 (as further amended on July 7, 2010) (the “First Amended and Restated Agreement”); and WHEREAS, the Company and Employee desire to amend certain provisions of the First Amended and Restated Agreement and to restate the agreement in its entirety. NOW, THEREFORE, in consideration of the mutual covenants, representations, warranties, and agreements contained herein, and for other valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Parties agree as follows: 1.Employment.The Company continues to employ Employee, and Employee hereby agrees to continued employment by the Company, on the terms and conditions set forth in this Agreement. Page 1 of 20 Exhibit 10.1 2.Term of Employment.Subject to the provisions for earlier termination provided in Section 7 of this Agreement, the term of this Agreement (the “Term”) shall be three (3) years, commencing on the Effective Date, and shall be automatically renewed on each day following the Effective Date so that on any given day the unexpired portion of the Term shall be three (3) years. 3.Employee’s Duties. (a)During the Term, Employee shall serve as the Chairman of the Board of Directors, President & Chief Executive Officer of the Company, with such duties and responsibilities as may from time to time be assigned to him by the Board of Directors of the Company (the “Board”), provided that such duties are consistent with the customary duties of such position. (b)Employee agrees to devote a substantial amount of his attention and time during normal business hours to the business and affairs of the Company and to use reasonable best efforts to perform faithfully and efficiently his duties and responsibilities.Employee shall not be prohibited from making financial investments in any other company or business or from serving on the board of directors of any other company, so long as such does not interfere with Employee’s fiduciary duties to the Company.Employee shall at all times observe and comply with all lawful directions and instructions of the Board. (c)Employee’s place of business shall be at the Company’s principal executive offices in Baton Rouge, Louisiana. 4.Compensation. (a)Base Compensation.For services rendered by Employee under this Agreement, the Company shall pay to Employee a base salary (such base salary, as in effect from time to time, the “Base Compensation”) as set by the Board, payable in accordance with the Company’s customary pay periods and subject to required withholdings.Employee’s Base Compensation shall be reviewed by the Board on an annual basis as of the close of each fiscal year of the Company and may be increased as the Board may deem appropriate.In the event the Board deems it appropriate to increase Employee’s Base Compensation, that increased amount shall thereafter be the Base Compensation for the purposes of this Agreement.Employee’s Base Compensation, as increased from time to time, may not thereafter bedecreased unless agreed to by Employee in writing. (b)Bonus.Nothing contained herein shall prevent the Board from paying additional compensation to Employee in the form of bonuses or otherwise during the Term.Employee shall be entitled to participate in and receive bonus awards under any bonus program established by the Company for its management or key personnel.In the absence of or in addition to such a program, Employee shall be entitled to receive such bonus, if any, as may be determined from time to time by the Board in its discretionary and sole judgment based on merit and the Company’s performance. Page 2 of 20 Exhibit 10.1 (c)Long Term Incentives. Nothing contained herein shall prevent the Board from paying additional compensation to Employee in the form of options, restricted shares or units or other similar awards (“Long Term Incentives”) under any Company plan during the Term.Employee shall be entitled to participate in and receive Long Term Incentives under any program established by the Company for its management or key personnel. 5.Additional Benefits.In addition to the compensation provided for in Section 4 herein, Employee shall be entitled to the following: (a)Expenses.The Company shall, in accordance with any rules and policies that it may establish from time to time for executive officers, reimburse Employee for business expenses reasonably incurred in the performance of his duties.The Company shall also reimburse Employee for membership and initiation fees for clubs the Board deems reasonable in order for Employee to carry out the duties set forth herein and, at the Board’s discretion, provide Employee a mid-size jet aircraft (which shall mean a jet aircraft comparable to or better than the jet aircraft currently being used by Employee as of the Effective Date) for his personal use and benefit.Requests for reimbursement for all business expenses must be accompanied by appropriate documentation. (b)Automobile Allowance. The Company shall provide Employee, for his business and private use, with an automobile suitable to Employee’s position.In addition, the Company shall either directly pay or reimburse Employee for all costs of operating and maintaining such automobile, including insurance thereon in accordance with Company policies. (c)Vacation.Employee shall be entitled to a reasonable period of vacation per year at his discretion, but not less than 5 weeks, without any loss of compensation or benefits.Employee shall be entitled to carry forward any unused vacation time. (d)General Benefits.Employee and Employee’s spouse and dependents shall be entitled to participate in the various employee benefit plans or programs provided to employees (and their families) of the Company in general, including, but not limited to, health, dental, disability, accident and life insurance plans and 401(k) plans, subject to the eligibility requirements with respect to each of such benefit plans or programs, and such other benefits or perquisites as may be approved by the Board during the Term.Nothing in this Section 5(d) shall be deemed to prohibit the Company from making any changes in any of the plans, programs or benefits described in this Section 5(d), provided the change similarly affects all executive officers (and their families) of the Company that are similarly situated. 6.Confidentiality; Nonsolicitation and Noncompete. (a)Employee hereby acknowledges that the Company possesses certain Confidential Information (defined below) that is peculiar to the businesses in which the Company is or may be engaged.Employee hereby affirms that such Confidential Information is the exclusive property of the Company and that the Company has proprietary interests in such Confidential Information.For the purposes of this Agreement, the term “Confidential Information” shall mean any and all information of any nature and in any form about the Company that at the time or times concerned is not generally known to any individual or entity (“Person”) (other than the Company) that is engaged in a business similar to that conducted or contemplated by the Company (other than by the act or acts of an employee not authorized by the Company to disclose such information), which may include, without limitation, the Company’s existing and contemplated products and services; the Company’s purchasing, accounting, marketing and merchandising methods or practices; the Company’s development data, theories of application and/or methodologies; the Company’s customer/client contact and/or supplier information files; the Company’s existing and contemplated policies and/or business strategies; any and all samples and/or materials submitted to Employee by the Company; and any and all directly and indirectly related records, documents, specifications, data and other information with respect thereto.Employee further acknowledges by signing this Agreement that the Company has expended much time, cost and difficulty in developing and maintaining the Company’s customers.For avoidance of doubt, the Parties acknowledge that the term “Confidential Information” shall not include any and all information published by the Company in its press releases or securities filings. Page 3 of 20 Exhibit 10.1 (b)Employee shall (i) use the Confidential Information solely for the purpose of performing Employee’s duties on behalf of the Company and for no other purpose whatsoever, (ii) not, directly or indirectly, at any time during or after Employee’s employment by the Company, disclose Confidential Information to any other Person (except to the Company’s officers in connection with Employee’s duties on behalf of the Company or unless otherwise required by court order, subpoena or other government or legal process) or use or otherwise exploit Confidential Information to the detriment of the Company, and (iii) not lecture on or publish articles with respect to Confidential Information without prior written approval of the Chief Operating Officer of the Company.In the event of a breach or threatened breach of the provisions of this Section 6(b), the Company shall be entitled, in addition to any other remedies available to the Company, to an injunction restraining Employee from disclosing such Confidential Information. (c)Upon termination of employment of Employee for whatever reason, Employee or Employee’s personal representative shall surrender to the Company any and all documents, manuals, correspondence, reports, records and similar items then or thereafter coming into the possession of Employee that contain any Confidential Information; provided, however, that (i) the Company will provide Employee reasonable access to such Confidential Information to the extent required or reasonably requested by Employee in connection with the defense of any cause of action, dispute, proceeding or investigation made or initiated against Employee by any Person related to the employment of Employee by the Company or the performance by Employee of his duties in the course of such employment and (ii) Employee may retain a copy of any agreement between Employee and the Company. (d)Employee agrees that, as part of the consideration for this Agreement and as an integral part hereof, Employee has executed and delivered, and the Parties agree to be bound by, the Nonsolicitation and Noncompete Agreement attached hereto as Exhibit A, as well as any subsequent addenda thereto agreed to in writing by Employee. 7.Termination. (a)This Agreement may be terminated prior to the expiration ofits Term only under the terms and conditions set forth below: (i)Resignation (other than for Good Reason).Employee may resign his position at any time, including by reason of retirement, by providing written notice of resignation to the Company.In the event of such resignation, except in the case of resignation for Good Reason (as defined below), this Agreement shall terminate on the Date of Termination (defined in Section 7(c) below), and Employee shall not be entitled to further compensation pursuant to Section 4 and 5 of this Agreement other than the payment of any Base Compensation and any amounts and benefits under Section 5, including but not limited to unused vacation and unreimbursed business and automobile expenses (such amounts and benefits being collectively referred to herein as “General Benefits”) in each case accrued and unpaid as of the Date of Termination. Page 4 of 20 Exhibit 10.1 (ii)Death.If Employee’s employment is terminated due to his death, the Company shall pay to Employee’s surviving spouse or estate (in accordance with applicable law), subject to required withholdings, not later than 30 days after Employee’s death, (A) any Base Compensation and General Benefits accrued and unpaid as of the date of Employee’s death, (B) a lump sum amount, in cash, equal to one year of Employee’s Base Compensation, (C) to the extent that, but for his death, Employee would have otherwise been entitled to a bonus under any bonus plan then maintained by the Company, or to the extent that other officers or Company executives are awarded bonuses or otherwise in the discretion of the Board, a lump sum amount, in cash, equal to a pro rata bonus for the year of his death, and (D) a lump sum amount, in cash, equal to the cost for Employee’s spouse and dependents to obtain, for the period commencing on the Date of Termination and ending on the date that is 30 months following the Date of Termination, health and dental insurance benefits covering Employee’s spouse and dependents that are substantially similar to those that Employee’s spouse and dependents were receiving immediately prior to the Date of Termination.Notwithstanding any provision to the contrary in the plan(s) governing such Long Term Incentives, Employee shall also be considered as immediately and totally vested in any and all Long Term Incentives previouslygranted to Employee by Companyprior to the Date of Termination that have not previously vested in full.After all payments, benefits and vesting of Long Term Incentives specified under this Section 7(a)(ii) have been paid or performed, this Agreement shall terminate, and the Company shall have no obligations to Employee or his legal representatives with respect to Section 4 and 5 of this Agreement. (iii)Discharge. (A)The Company may terminate Employee’s employment for any reason at any time upon written notice thereof delivered to Employee in accordance with Section 7(b). (B)In the event that Employee’s employment is terminated during the Term by the Company for any reason other than his Misconduct or Disability (both as defined below), the following shall occur: (I)the Company shall pay to Employee, subject to required withholdings, not later than 15 days after the Date of Termination: (x)any Base Compensation and General Benefits accrued and unpaid as of the Date of Termination; Page 5 of 20 Exhibit 10.1 (y)a lump sum amount,in cash, equal to the product of (1) the sum of (a) Employee’s Base Compensation as in effect immediately prior to the Date of Termination, plus (b) Employee’s highest bonus paid by the Company with respect to the three fiscal years immediately preceding the fiscal year that includes the Dateof Termination, multiplied by (2) 3.0; and (z)a lump sum amount, in cash, equal to the cost for Employee to obtain, for the three year period commencing on the Date of Termination, disability, accident, dental and health insurance benefits covering Employee (and, as applicable, Employee’s spouse and dependents) and other benefits provided to Employee that, in each case, are substantially similar to those that Employee (and/or Employee’s spouse and dependents) were receiving immediately prior to the Date of Termination; and (II) notwithstanding any provision to the contrary in the plan(s) governing such Long Term Incentives, Employee shall be considered as immediately and totally vested in any and all Long Term Incentives previously granted to Employee by the Company prior to the Date of Termination. (C)Notwithstanding anything to the contrary in this Agreement, in the event Employee is terminated because of Misconduct, the Company shall have no obligations pursuant to Section 4 and 5 of this Agreement after the Date of Termination other than the payment of any Base Compensation and General Benefits accrued and unpaid through the Date of Termination.As used herein, “Misconduct” means: (I)the continued failure by Employee to substantially perform his duties with the Company (other than any such failure resulting from Employee’s incapacity due to a Disability or any such actual or anticipated failure after the issuance of a Notice of Termination by Employee for Good Reason), after a written demand for substantial performance is delivered to Employee by the Board, which demand specifically identifies the manner in which the Board believes that Employee has not substantially performed his duties and allows such 30 days for Employee to effect any potential cure, (II)the engaging by Employee in conduct which is demonstrably and materially injurious to the Company, monetarily or otherwise (other than such conduct resulting from Employee’s incapacity due to physical or mental illness and other than any such actual or anticipated conduct after the issuance of a Notice of Termination byEmployee for Good Reason), or Page 6 of 20 Exhibit 10.1 (III)Employee’s conviction for the commission of a felony. A finding of Misconduct shall only be made by unanimous approval, excluding Employee, of a resolution by the Board after a meeting called for such purpose upon thirty (30) days’ notice to Employee, and at which Employee is entitled to appear with counsel and be heard. (D)Disability. If Employee shall have been absent from the full-time performance of Employee’s duties with the Company for 180 consecutive calendar days as a result of Employee’s incapacity due to a Disability, Employee’s employment may be terminated by the Company. For the purposes of this Agreement, a “Disability” shall exist if: (I)Employee is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be reasonably expected to result in death or can be expected to last for a continuous period of not less than 12 months; or (II)Employee is, by reason of any medically determinable physical or mental impairment that can be reasonably expected to result in death or can be expected to last for a continuous period of not less than 12 months, receiving income replacement benefits for a period of not less than three months under an accident and health plan covering employees of the Company. If Employee is terminated pursuant to this Section 7(a)(iii)(D), Employee shall not be entitled to further compensation pursuant to Section 4 and 5 of this Agreement, except that: (x)the Company shall (1) for the 12-month period beginning with the Date of Termination, pay to Employee monthly the amount by which Employee’s monthly Base Compensation as in effect immediately prior to the Date of Termination exceeds the monthly benefit received by Employee pursuant to any disability insurance maintained by the Company and covering Employee; (2) not later than 15 days after the Date of Termination, pay to Employee (a) any Base Compensation and General Benefits accrued and unpaid as of the Date of Termination, and (b) a lump sum amount, in cash, equal to the cost for Employee to obtain, for the period commencing on the Date of Termination and ending on the date that is 30 months following the Date of Termination, health and dental insurance benefits covering Employee and Employee’s spouse and dependents that are substantially similar to those that Employee (and Employee’s spouse and dependents) were receiving immediately prior to the Date of Termination; and (3) to the extent that, but for his Disability, Employee would have otherwise been entitled to a bonus under any bonus plan then maintained by the Company, or to the extent that other officers or Company executives are awarded bonuses, the Company shall, not later than the earlier of (a) the date on which the Company awards such bonuses and (b) February 28th of the calendar year following the year in which the Date of Termination occurs, pay to Employee a pro rata bonus for the year in which the Company terminates Employee’s employment pursuant to this Section 7(a)(iii)(D); (y)notwithstanding any provision to the contrary in the plan(s) governing such Long Term Incentives, Employee shall become immediately and totally vested in any and all Long Term Incentives granted to Employee by Company prior to the Date of Termination that have not previously vested in full; and (z)the Company shall assign to Employee, at no cost and with no apportionment of any prepaid premiums, all assignable insurance policies benefiting Employee. Page 7 of 20 Exhibit 10.1 (iv)Resignation for Good Reason.Employee shall be entitled to terminate his employment for Good Reason (as defined herein).If Employee terminates his employment for Good Reason,he shall be entitled to the compensation and benefits provided in Section 7(a)(iii)(B) and the other provisions of this Agreement.For the purposes of this Agreement, the term “Good Reason” shall mean the occurrence of any of the following circumstances without Employee’s express written consent: (A)any material diminution of Employee’s duties or responsibilities (other than in connection with the termination of Employee for Misconduct or Disability in accordance with the terms of this Agreement); (B)any material diminution of Employee’s Base Compensation; (C)the relocation of the Company’s principal executive offices outside Baton Rouge, Louisiana or requiring Employee to be based other than at such principal executive offices; or (D) any other material breach by the Company of its obligations under this Agreement; provided, however, Employee shall provide written notice (a “Good Reason Notice”) to the Company of the circumstances constituting Good Reason no more than 90 days after the occurrence of such circumstances, and the Company shall have 30 days after receipt of the Good Reason Notice to resolve and remedy such circumstances.If the Company resolves and remedies such circumstances, then Employee’s employment shall not be subject to the Good Reason provisions of this Agreement as to such occurrence. (v)Resignation for Corporate Change.Employee shall be entitled to terminate Employee’s employment for a Corporate Change (as defined herein), but only if Employee gives notice of Employee’s intent to terminate employment within 90 days following the effective date of such Corporate Change (provided that, notwithstanding the foregoing, the Notice of Termination may not be given later than February 13th of the year following the year in which the Corporate Change occurs).If Employee terminates employment for a Corporate Change, Employee shall be entitled to the compensation and benefits provided in Section 7(a)(iii)(B) and the other provisions of this Agreement.For the purposes of this Agreement, the term “Corporate Change” means a “change in ownership,” a “change in effective control,” or a “change in the ownership of substantial assets” of the Company. (A)A “change in ownership” of the Company occurs on the date that any one person, or more than one person acting as a group, acquires ownership of stock of the Company that, together with stock held by such person or group, constitutes more than 50% of the total fair market value or total voting power of the stock of the Company.However, if any one person, or more than one person acting as a group, is considered to own more than 50% percent of the total fair market value or total voting power of the stock of the Company, the acquisition of additional stock by the same person or persons is not considered to cause a change in ownership of the Company (or to cause a change in the effective control of the Company (within the meaning of Section 7(v)(B)). (B)Notwithstanding that the Company has not undergone a change in ownership under Section 7(v)(A), a “change in effective control” of the Company occurs on the date that a majority of members of the Board is replaced during any 12-month period by directors whose appointment or election is not endorsed by a majority of the members of the Board prior to the date of the appointment or election.For purposes of this Section 7(v)(B), the term “Company” refers solely to the relevant corporation identified in the opening paragraph of this Agreement, for which no other corporation is a majority shareholder. Page 8 of 20 Exhibit 10.1 (C)A “change in the ownership of substantial assets” of the Company occurs on the date that any one person, or more than one person acting as a group, acquires (or has acquired during the 12-month period ending on the date of the most recent acquisition by such person or persons) assets from the Company that have a total gross fair market value equal to or more than 75% percent of the total gross fair market value of all of the assets of the Company immediately prior to such acquisition or acquisitions. For this purpose, “gross fair market value” means the value of the assets of the Company, or the value of the assets being disposed of, determined without regard to any liabilities associated with such assets. (b)Notice of Termination.Any purported termination of Employee’s employment by the Company under Section 7(a)(iii), or by Employee under Sections 7(a)(i), (iv) or (v), shall be communicated by written Notice of Termination to the other Party hereto in accordance with Section 11.For the purposes of this Agreement, a “Notice of Termination” shall mean a notice that (i) in the case of a termination by the Company, shall set forth in reasonable detail the reason for such termination of Employee’s employment and the Date of Termination, or (ii) in the case of a resignation by Employee, shall specify in reasonable detail the basis for such resignation and the Date of Termination.A Notice of Termination given by Employee pursuant to Section 7(a)(iv) shall take precedence and be effective even if given after the receipt by Employee of notice that the Board has set a meeting to consider terminating Employee for Misconduct.A Notice of Termination given by Employee pursuant to Section 7(a)(iv) shall be considered effective only after 30 days have elapsed since Employee delivered the applicable Good Reason Notice and the Company has failed to resolve and remedy the circumstances constituting Good Reason during such 30-day period.Any purported termination for which a Notice of Termination is required that does not materially comply with this Section 7(b) shall not be effective. (c)Date of Termination, Etc.Except as otherwise provided in Section 13, the “Date of Termination” shall mean the date specified in the Notice of Termination, provided that the Date of Termination shall be at least 15 calendar days, but not more than 45 calendar days, following the date the Notice of Termination is given.In the event Employee is terminated for Misconduct, the Company may refuse to allow Employee access to the Company’s offices (other than to allow Employee to collect his personal belongings under the Company’s supervision) prior to the Date of Termination.Employee shall not be expected to provide further services after the Date of Termination.Notwithstanding anything herein to the contrary, in the case of a termination of this Agreement pursuant to Section 7(a)(ii), the Date of Termination shall be the date of death. (d)Mitigation.Employee shall not be required to mitigate the amount of any payment or other benefits provided for in this Agreement by seeking other employment or otherwise, nor shall the amount of any payment provided for in this Agreement be reduced by any compensation earned by Employee as a result of employment by another employer, except that any severance amounts payable to Employee pursuant to the Company’s severance plan or policy for employees in general shall reduce the amount otherwise payable pursuant to Section 7(a)(iii)(B). (e)Certain Tax Matters. (i)Notwithstanding any other provision of this Agreement to the contrary, if any portion of the payments or benefits provided to or for the benefit of Employee under this Agreement or which Employee otherwise receives or is entitled to receive from the Company or any successor would be subject to the excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or any interest, penalties or additions to tax with respect to such excise tax (such excise tax, together with any interest, penalties or additions to tax with respect to such excise tax, is herein collectively referred to as the "Excise Tax"), all such payments and benefits being collectively referred to herein as the "Total Payments", then, except as otherwise provided in Section 7(e)(ii), the Total Payments shall be reduced (but not below zero) or eliminated (as further provided for in Section 7(e)(iii)) to the extent the Independent Tax Advisor (as hereinafter defined) shall reasonably determine is necessary so that no portion of the Total Payments shall be subject to the Excise Tax. (ii)Notwithstanding the provisions of Section 7(e)(i), if the Independent Tax Advisor reasonably determines that Employee would receive, in the aggregate, a greater amount of the Total Payments on an after-tax basis (after including and taking into account all applicable federal, state, and local income, employment and other applicable taxes and the Excise Tax) if the Total Payments were not reduced or eliminated pursuant to Section 7(e)(i), then no such reduction or elimination shall be made notwithstanding that all or any portion of the Total Payments may be subject to the Excise Tax. Page 9 of 20 Exhibit 10.1 (iii)For purposes of determining which of Section 7(e)(i) and Section 7(e)(ii) shall be given effect, the determination of which of the Total Payments shall be reduced or eliminated to avoid the Excise Tax shall be made by the Independent Tax Advisor, provided that the Independent Tax Advisor shall reduce or eliminate, as the case may be, the Total Payments in the following order (and within the category described in each of the following Sections 7(e)(iii)(A) through 7(e)(iii)(E), in reverse order beginning with the Total Payments which are to be paid farthest in time except as otherwise provided in Section 7(e)(iii)(D)): (A)by first reducing or eliminating the portion of the Total Payments otherwise due and which are not payable in cash (other than that portion of the Total Payments subject to Sections 7(e)(iii)(D) and 7(e)(iii)(E)); (B)then by reducing or eliminating the portion of the Total Payments otherwise due and which are payable in cash (other than that portion of the Total Payments subject to Sections 7(e)(iii)(C) and 7(e)(iii)(D)); (C)then by reducing or eliminating the portion of the Total Payments otherwise due to or for the benefit of Employee pursuant to the terms of this Agreement and which are payable in cash; (D)then by reducing or eliminating the portion of the Total Payments otherwise due that represent equity-based compensation, such reduction or elimination to be made in reverse chronological order with the most recent equity-based compensation awards reduced first; and (E)then by reducing or eliminating the portion of the Total Payments otherwise due to or for the benefit of Employee pursuant to the terms of this Agreement and which are not payable in cash. (iv)The Independent Tax Advisor shall provide its determinations, together with detailed supporting calculations and documentation, to the Company and Employee for their review no later than ten (10) days after the Date of Termination.The determinations of the Independent Tax Advisor under this Section 7(e) shall, after due consideration of the Company’s and Employee’s comments with respect to such determinations and the interpretation and application of this Section 7(e), be final and binding on all parties hereto absent manifest error.The Company and Employee shall furnish to the Independent Tax Advisor such information and documents as the Independent Tax Advisor may reasonably request in order to make the determinations required under this Section 7(e). (v)For purposes of this Section 7(e), “Independent Tax Advisor” shall mean a lawyer with a nationally recognized law firm, a certified public accountant with a nationally recognized accounting firm, or a compensation consultant with a nationally recognized actuarial and benefits consulting firm, in each case with expertise in the area of executive compensation tax law, who shall be selected by the Company and shall be acceptable to Employee (Employee’s acceptance not to be unreasonably withheld), and all of whose fees and disbursements shall be paid by the Company. Page 10 of 20 Exhibit 10.1 8.Other Consideration. (a)In consideration for the undertakings in this Agreement, Employee shall also receive: (i)Supplemental Executive Retirement Benefit Plan (“SERP”). Upon Employee’s termination of employment for whatever reason, including without limitation under Sections 7(a)(i), 7(a)(ii), 7(a)(iii)(B), 7(a)(iii)(C), 7(a)(iii)(D), 7(a)(iv), or 7(a)(v), Employee shall receive, as a supplemental executive retirement plan benefit, the sum of fifteen million dollars ($15,000,000.00) plus interest accrued thereon from the dates of deposit on September 21, 2001 ($5,000,000.00), April 10, 2002 ($5,000,000.00) and April 10, 2003 ($5,000,000.00), which amounts have been set aside in a grantor trust suitable to Employee which trust was created to maintain funds to provide this restated benefit and which meets the requirements of Rev. Proc. 92-64, 1992-2 C.B. 422.The grantor trust shall invest the funds in an interest bearing account for the purposes of securing payment hereunder, it being understood that such amounts held in the trust shall remain subject to claims of the general creditors of the Company.Subject to Section 16, such amount shall be paid not later than fifteen (15) days after Employee’s Date of Termination. (ii)Use of Aircraft.Upon Employee’s termination of employment under Sections 7(a)(i), 7(a)(iii)(B), 7(a)(iii)(D), 7(a)(iv), or 7(a)(v), for ten years, commencing on the first day following the six month anniversary of the Date of Termination, the Company shall provide Employee for his private use in his sole discretion, the use of a mid-size jet aircraft (which shall mean a jet aircraft comparable to but not less than the jet aircraft most commonly used by Employee in the year prior to the Date of Termination) for 150 hours annually. 9.Non-exclusivity of Rights.Nothing in this Agreement shallpreventor limit Employee’s continuing or future participation in any benefit, bonus, incentive or other plan or program provided by the Company and for which Employee may qualify, nor shall anything herein limit or otherwise adversely affect such rights as Employee may have under any Long Term Incentives granted by the Company.Amounts which are vested benefits or which Employee is otherwise entitled to receive under any such plan or program or any contract or agreement with the Company at or subsequent to the Date of Termination shall be payable or otherwise provided in accordance with such plan, program, contract or agreement except as explicitly modified by this Agreement. 10.Assignability.The obligations of Employee hereunder are personal and may not be assigned or delegated by him or transferred in any manner whatsoever, nor are such obligations subject to involuntary alienation, assignment or transfer. The Company shall have the right to assign this Agreement and to delegate all rights, duties and obligations hereunder, either in whole or in part, to any parent, affiliate, successor or subsidiary of the Company, so long as the obligations of the Company under this Agreement remain the obligations of the Company. 11.Notice.For the purpose of this Agreement, notices and all other communications provided for in this Agreement shall be in writing and shall be deemed to have been duly given when delivered to Federal Express or similar courier, addressed (a) to the Company, at its principal office address, directed to the attention of the Board with a copy to the Corporate Secretary of the Company, and (b) to Employee, at Employee’s residence address on the records of the Company, or to such other address as either Party may have furnished to the other in writing in accordance herewith except that notice of change of address shall be effective only upon receipt. 12.Validity.The invalidity or unenforceability of any provision of this Agreement shall not affect the validity or enforceability of any other provision of this Agreement, which shall remain in full force and effect. Page 11 of 20 Exhibit 10.1 13.Successors; Binding Agreement. (a)The Company will require any successor (whether direct or indirect, by purchase, merger, consolidation or otherwise) to all or substantially all of the business and/or assets of the Company to expressly assume and agree in writing to perform this Agreement in the same manner and to the same extent that the Company would be required to perform it if no such succession had taken place.Failure of the Company to obtain such agreement prior to the effectiveness of any such succession shall constitute Good Reason under Section 7(a)(iv); provided, that, for purposes of implementing the foregoing, the date on which any such succession becomes effective shall be deemed the Date of Termination. As used herein, the term“Company” shall include any successor to its business and/or assets as aforesaid that executes and delivers the Agreement provided for in this Section 13 or that otherwise becomes bound by all terms and provisions of this Agreement by operation of law. (b)This Agreement and all rights of Employee hereunder shall inure to the benefit of and be enforceable by Employee’s personal or legal representatives, executors, administrators, successors, heirs, distributees, devisees and legatees.If Employee should die while any amounts would be payable to him hereunder if he had continued to live, all such amounts, unless otherwise provided herein, shall be paid in accordance with the terms of this Agreement to Employee’s devisee, legatee, or other designee or, if there be no such designee, to Employee’s estate. 14.Indemnification: Liability Insurance. (a)The Company shall indemnify and hold Employee (or his legal representative) harmless to the full extent permitted by applicable law for all legal expenses and all liabilities, losses, judgments, fines, expenses, and amounts paid in settlement in connection with any proceeding involving him (including any action by or in the right of the Company) by reason of his being or having been a director, officer, employee, consultant, or agent of the Company or any of its subsidiaries, affiliates, or any other enterprise if he is serving or has served at the request of the Company.In addition, the Company shall cause any such subsidiary, affiliate, or enterprise also to so indemnify and hold Employee harmless to the full extent permitted by applicable law.The foregoing shall not be deemed to limit any rights of Employee pursuant to applicable indemnification provisions of the Company’s Articles of Incorporation or By-Laws or otherwise, and the Company agrees to amend such Articles of Incorporation and Bylaws to provide Employee indemnification consistent herewith.The Company also agrees to amend its Articles of Incorporation to provide immunity to Employee to the full extent allowed by law.In addition, the Company shall acquire and maintain with reputable insurance companies or associations acceptable to Employee, directors’ and officers’ liability insurance for the benefit of the directors and officers of the Company, including Employee, providing terms and coverage amounts of at least $75,000,000.Such insurance shall remain in place, to the extent that the Company is able to purchase the same, as long as necessary under applicable statutes of limitations to cover all events occurring during the term of this Agreement regardless of when the claim is made. (b)In the event of any action, proceeding, or claim against Employee arising out of his serving or having served in a capacity specified above, the Company shall provide Employee with counsel, who may be counsel for the Company as well, as long as no conflict of interest exists between the Company and Employee and no ethical or professional responsibility rules prevent the same counsel from representing both Employee and the Company.In the event of any such conflict of interest or other bar to Employee being represented by counsel for the Company, Employee may retain his own separate counsel (such choice of counsel may be made in his sole and absolute discretion), and the Company shall be obligated to advance to Employee (or pay directly to his counsel) reasonable counsel fees and other costs associated with Employee’s defense of such action, proceeding, or claim; provided, however, that in such event, Employee shall first agree in writing, without posting bond or collateral, to repay all sums paid or advanced to him pursuant to this provision in the event the final disposition of such action, proceeding, or claim is one for which Employee would not be entitled to indemnification. Page 12 of 20 Exhibit 10.1 15.Miscellaneous. (a)Amendment and Waiver.No provision of this Agreement may be modified, waived or discharged unless such waiver, modification or discharge is agreed to in writing and signed by Employee and such officer of the Company as may be specifically authorized by the Board. No waiver by either Party hereto at any time of any breach by the other Party hereto of, or in compliance with, any condition or provision of this Agreement to be performed by such other Party­ shall be deemed a waiver of similar or dissimilar provisions or conditions at the same or at any prior or subsequent time. (b)Entire Agreement.The Company and Employee have heretofore entered into the First Amended and Restated Agreement.The First Amended and Restated Agreement shall continue in full force and effect until the Effective Date, after which it will be superseded by this Agreement; provided that nothing in this Agreement shall be deemed to discharge or otherwise prejudice Employee’s right to receive, or the Company’s obligation to pay or provide, any of the benefits accrued under the First Amended and Restatement Agreement as of the Effective Date.Subject to the foregoing, this Agreement is an integration of the Parties’ agreement; no agreement or representations, oral or otherwise, express or implied, with respect to the subject matter hereof have been made by either Party, except those that are set forth expressly in this Agreement. (c)Governing Law. THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF LOUISIANA, except for Section 6, in which case the law of the jurisdiction in which the non-compete is sought to be enforced by the Company shall govern in the event such applicable law is more favorable to the Company. 16.Code Section 409A. Payments pursuant to this Agreement are intended to comply with or be exempt from Section409A of the Code (“Section 409A”) and accompanying regulations and other binding guidance promulgated thereunder, and the provisions of this Agreement will be administered, interpreted and construed accordingly.This Agreement shall be interpreted to avoid any additional tax or premium interest applicable under Section409A.If any payment or benefit cannot be provided or made at the time specified herein without incurring any additional tax or premium interest applicable under Section409A, then such benefit or payment shall be provided in full at the earliest time thereafter permitted under Section 409A when any such additional tax or premium interest applicable will not be imposed.Accordingly, to the extent a payment hereunder is, or shall become, subject to the application of Section 409A, the following shall apply: (a)If, as of the date of Employee’s termination of employment, the Employee constitutes a “specified employee” as determined under Treasury Regulation Section1.409A-1(i), then any payments or reimbursements the Employee would otherwise be entitled to during the first six (6) months following the Employee’s separation from service within the meaning of Section409A(a)(2)(A)(i) shall be accumulated and paid in a lump sum on the earlier of (1) the first business day following the date that is six (6) months after the date of Employee’s termination of employment, (2) the Employee’s date of death or (3) such earlier date upon which such payment or benefit may be paid or provided under Section409A without being subject to the additional tax or premium interest applicable under Section 409A.In the case of any payments due under Section7(a)(v) that must be delayed as provided under this Section, such payments shall be deposited upon consummation of the Corporate Change in the grantor trust established under Section 8(a)(i) and invested in a similar manner as other amounts held in such trust and paid in a lump sum (plus interest accrued thereon) at the earliest date as determined in the immediately preceding sentence, and any remaining payments due under the Agreement shall be paid as otherwise provided herein.If Employee dies during such six (6) month period and prior to the payment of the portion that is required to be delayed under Section 409A, such amount shall be paid to the personal representative of Employee’s estate within thirty (30) days after Employee’s death. (b)With respect to any group health plan, for the period of time following the period of time during which Employee would be entitled (or would, but for this Agreement, be entitled) to continuation coverage under a group health plan of the Company under Section4980B of the Code if Employee elected such coverage and paid the applicable premiums (generally, after 18 months), Employee (or Employee’s spouse or dependents, if applicable) shall pay the full cost of the benefits as determined under the then current practices of the Company on a monthly basis, provided, that the Company shall reimburse Employee(or Employee’s spouse or dependents, if applicable) for such costs.With respect to coverage other than group health plan coverage (e.g., life insurance coverage), for all period such coverage is to be provided, Employee (or Employee’s spouse or dependents, if applicable) shall pay the full cost of such coverage and the Company shall reimburse to Employee (or Employee’s spouse or dependents, if applicable) the amount of the cost of the coverage.Any reimbursements by the Company required under this paragraph shall be made on a regular, periodic basis within thirty (30) days after such reimbursable amounts are incurred; provided that, before such reimbursement, Employee (or Employee’s spouse or dependents, if applicable) has submitted or the Company possesses the applicable and appropriate evidence of such expense(s).Any reimbursements provided during one taxable year of Employee shall not affect the expenses eligible for reimbursement in any other taxable year of Employee (with the exception of applicable lifetime maximums applicable to medical expenses or medical benefits described in Section105(b) of the Code). Page 13 of 20 Exhibit 10.1 (c)Any reimbursements or in-kind benefits provided under this Agreement shall be made or provided at the times specified in this Agreement; provided, however, that (i) any reimbursement for expenses shall be made only for expenses incurred during the period of time specified in this Agreement, (ii) the amount of expenses eligible for reimbursement, or in-kind benefits provided, during a calendar year may not affect the expenses eligible for reimbursement, or in-kind benefits to be provided, in any other calendar year, (iii) the reimbursement of an eligible expense will be made within 30 days of the end of the month in which appropriate request for such reimbursement is made by Employee but no later than the last day of the calendar year following the year in which the expense is incurred, and (iv) the right to reimbursement or in-kind benefits is not subject to liquidation or exchange for another benefit. (d)To the extent compensation under the Agreement that is subject to Section 409A becomes subject to Federal Insurance Contributions Act (FICA) tax imposed under Section3101, 3121(a), or3121(v)(2) of the Code, a payment shall be paid to Employee to pay such taxes.In addition, a payment shall be made to Employee to pay the income tax at source on wages imposed under Section3401 of the Code or the corresponding withholding provisions of applicable state, local, or foreign tax laws as a result of the payment of the FICA amount, and to pay the additional income tax at source on wages attributable to the pyramiding Section3401 wages and taxes.The total payment under this provision shall be equal to but not greater than the aggregate of the FICA and the income tax withholding related to such FICA. (e)A payment shall be made to Employee at any time the Agreement fails to meet the requirements of Section 409A.Such payment shall be equal to but not greater than the amount required to be included in income as a result of the failure to comply with the requirements of Section 409A. (f)If a payment or provision of any benefit hereunder is subject to additional taxation or premium interest under Section409A, the Parties agree to cooperate to the fullest extent in pursuit of any available corrective relief, as provided under the terms of Internal Revenue Service Notices 2008-113, 2010-6, or 2010-80, or any corresponding subsequent guidance, from the Section409A additional income tax and premium interest tax 17.Counterparts.This Agreement may be executed in one or more counterparts, each of which shall be deemed to be an original but all of which together will constitute one and the same instrument. 18.Arbitration.Either Party may elect that any dispute or controversy arising under or in connection with this Agreement be settled by arbitration in Baton Rouge, Louisiana in accordance with the rules of the American Arbitration Association then in effect. If the Parties cannot mutually agree on an arbitrator, then the arbitration shall be conducted by a three arbitrator panel, with each Party selecting one arbitrator and the two arbitrators so selected selecting a third arbitrator.The findings of the arbitrator(s) shall be final and binding, and judgment may be entered thereon in any court having jurisdiction. The findings of the arbitrator(s) shall not be subject to appeal to any court, except as otherwise provided by applicable law.The arbitrator(s) may, in his or her (or their) own discretion, award legal fees and costs to the prevailing party. 19.Expenses.In order that the purpose of this Agreement not be frustrated, it is the intent of the Company that the Employee not be required to incur the expenses associated with enforcement of the Employee’s rights under this Agreement by litigation or other legal action because the cost and expense thereof would substantially detract from the benefits intended to be extended to the Employee hereunder, nor be bound to negotiate any settlement of the Employee’s rights hereunder under threat of incurring such expenses.Accordingly, if following the Effective Date it should appear to the Employee that the Company has failed to comply with any of its obligations under this Agreement or, if at any time, in the event that the Company or any other person takes any action to declare this Agreement void or unenforceable, or institutes any litigation or other legal action designed to deny, diminish or to recover from the Employee the benefits intended to be provided to the Employee hereunder, and that the Employee has complied with all of the Employee’s obligations under this Agreement, the Company irrevocably authorizes the Employee from time to time to retain counsel of the Employee’s choice at the expense of the Company to represent the Employee in connection with the initiation or defense of any contest, demand, litigation or other legal action (including any arbitration under Section 18), whether by or against the Company or any director, officer, stockholder or other person affiliated with the Company, in any jurisdiction.Notwithstanding any existing or prior attorney-client relationship between the Company and such counsel (other than a counsel acting on behalf of the Company in connection with this Agreement), the Company irrevocably consents to the Employee’s entering into an attorney-client relationship with such counsel, and in that connection the Company and the Employee agree that a confidential relationship shall exist between the Employee and such counsel.The Company agrees to pay as incurred, to the full extent permitted by law, all costs and expenses which the Employee may reasonably incur as a result of any contest, demand, litigation or other legal action (including any arbitration under Section 18) (regardless of the outcome thereof) by the Company, the Employee or others of the validity or enforceability of, or liability under, any provision of this Agreement or any guarantee of performance thereof (including, without limitation, as a result of any contest by the Employee about the amount of any payment pursuant to this Agreement), plus in each case interest on any delayed payment at the applicable Federal rate. Included within such costs and expenses shall be the reasonable fees and expenses of counsel selected from time to time by the Employee as hereinabove provided, which fees and expenses shall be paid or reimbursed to the Employee by the Company on a regular, periodic basis upon presentation by the Employee of a statement or statements prepared by such counsel in accordance with its customary practices.For the avoidance of doubt, the benefits provided to Employee in Section 19 are in addition to the indemnification and other benefits provided to Employee in Section 14. Page 14 of 20 Exhibit 10.1 IN WITNESS WHEREOF, the Parties have executed this Agreement on December 12, 2011, effective for all purposes as of the Effective Date. THE SHAW GROUP INC. By: /s/ Scott Trezise Scott Trezise Sr. Vice President, Human Resources By: /s/ John Donofrio John Donofrio Executive Vice President and General Counsel EMPLOYEE: /s/ J. M. Bernhard, Jr. J.M. Bernhard, Jr. Page 15 of 20 Exhibit 10.1 EXHIBIT A NONSOLICITATION AND NONCOMPETE AGREEMENT This Nonsolicitation and Noncompete Agreement (“Agreement”) is made and entered into as of December , 2011 (the “Effective Date”), between The Shaw Group Inc. (together with its affiliated companies (as contained in its most recent SEC filings), the “Company”) and J.M. Bernhard, Jr. (“Executive”).The Company and Executive shall hereinafter be referred to collectively as the “Parties”.Defined terms used in this Agreement but not defined in this Agreement shall have the respective meanings given such terms in the Employment Agreement (as hereinafter defined) RECITALS 1.The Company and Employee are parties to that certain Second Amended and Restated Employment Agreement dated effective of even date herewith (the “Employment Agreement”), pursuant to which the Company and Employee have agreed to employment of Executive with the Company, during which employment Executive shall perform those duties set forth in the Employment Agreement; 2.As part of Executive’s duties and responsibilities, Executive will have access to confidential information of the Company and, by virtue of his employment with the Company, will have direct contact with and will establish personal relationships with various customers of the Company; and 3.The Company and Executive recognize the Company’s need to protect the Company’s confidential and proprietary interest in the Company’sbusiness, business relationships, and the work product produced by Executive on behalf of the Company in the course of Executive’s employment; and 4.As consideration, in part, for the Employment Agreement, Executive and the Company enter into this Agreement. NOW, THEREFORE, Executive and the Company agree as follows: AGREEMENT Section 1.Company Property.All personal property and equipment furnished to or prepared by Executive in the course of or incident to Executive’s employment belong to the Company and shall be promptly returned to the Company upon termination of Executive’s employment or at such other time as the Company may request.Personal property includes, without limitation, all books, manuals, records, reports, notes, contracts, lists, and other documents, electronic files, and all other proprietary information relating to the business of the Companyand/or its affiliates.Following termination of employment, Executive will not retain any written or other tangible material containing any proprietary information of the Company. Section 2.Non-Solicitation.At all times during Executive’s employment and for two (2) years after the termination of Executive’s employment, Executive will not, directly or indirectly, either on Executive’s own account or jointly with or as a manager, agent, officer, employee, consultant, independent contractor, partner, joint venturer, owner, financier, shareholder, or otherwise on behalf of any other person, firm, or corporation, offer employment to, solicit, or attempt to solicit away from the Company or its affiliates any of their officers or employees or offer employment to any person who, during the six (6) months immediately preceding the date of such solicitation or offer, is or was an officer or employee of the Company or any of its affiliates. Section 3.Covenant Not to Compete.As a condition of employment and in consideration of the terms of the Employment Agreement pursuant to which this is being executed, Executive acknowledges and agrees to the following: Page 16 of 20 Exhibit 10.1 (a) Executive acknowledges that he is intimately involved in the management of the Company, its expansion, and its acquisition or creation of affiliated companies.Executive acknowledges and agrees that the business of the Company is providing engineering, construction, procurement, maintenance, environmental and infrastructure services,1 and pipe fabrication services, as more fully set forth on the Company’s Form 10-K dated October 30, 2008 (the “Form 10-K”). (b) Based on Executive’s high level in management of the Company and based on the knowledge, information, and experience that the Executive has gained and will gain through his management position in the Company and Executive’s ability to build a competing company engaging in some or all of the services provided by the Company, Executive acknowledges that the scope of this Agreement should be broad, both geographically and in the scope of conduct prohibited. (c) Executive acknowledges that the Company now conducts business and provides services throughout the United States to federal agencies, federally-owned facilities or federally-controlled political subdivisions, state and local governments and political subdivisions, and domestic and non-domestic commercial customers.Executive acknowledges that as of the date of this Agreement, the Company delivers services through a network of over 180 locations, including approximately 22 international locations and approximately 22 fabrication and manufacturing facilities.Executive acknowledges and agrees that at the time of signing this agreement, the Company conducts business in the geographic territory (the “Restricted Area”) set forth in Exhibit 1.Executive agrees that the Company may periodically revise the Restricted Area to reflect any changes in the geographic territory in which the Company is conducting business.Executive agrees that, as consideration for the Employment Agreement, Executive agrees to sign addenda to this agreement which update the Restricted Area to reflect geographic territories in which the Company conducts its business.Executive agrees that the Company may periodically revise the description of the business of the Company to reflect changes in the Company’s business.Executive also agrees that, as consideration for the Employment Agreement, Executive agrees to sign addenda to this Agreement which update the description of the business of the Company to coincide with the description of the business of the Company as set forth in the Company’s current Form 10-K. (d) Executive agrees that at all times during Executive’s employment with the Company and for the duration of the Post-Termination Non-Compete Term (defined in Section 3(e) below), Executive shall not, directly or indirectly, whether personally or through agents, associates, or co-workers, whether individually or in connection with any corporation, partnership, or other business entity, and whether as an employee, owner, partner, financier, joint venturer, shareholder, officer, manager, agent, independent contractor, consultant, or otherwise, establish, carry on, or engage in a business similar to that of the Company or any of its affiliates, in the Restricted Area, as defined in Exhibit 1, attached.This prohibition includes, without limitation, that Executive will not perform the following in the Restricted Area: 1Environmental and infrastructure services include the delivery of environmental restoration, regulatory compliance, facilities management, emergency response, and design and construction services, environmental consulting, engineering and construction services to private-sector and state and local government customers. These environmental services include complete life cycle management, construction management, operation and maintenance (O&M) services, and environmental services including emergency response and high hazard and toxic waste cleanups and on-site remedial activities site selection, permitting, design, build, operation, decontamination, demolition, remediation and redevelopment, identification of contaminants in soil, air and water and the subsequent design and execution of remedial solutions, project and facilities management and other related services for non-environmental construction, watershed restoration, emergency response services and outsourcing of privatization markets.These infrastructure services include program management, operations and maintenance solutions to support and enhance domestic and global land, water and air transportation systems, and commercial port and marine facilities. Page 17 of 20 Exhibit 10.1 (i) Solicit or provide, directly or indirectly, engineering, construction, procurement, maintenance, Environmental, and pipe fabrication services, or any of these, to any persons or entities who are or were customers of the Company or any of its affiliates at any time prior to Executive’s separation from employment; (ii) Establish, own, become employed with, consult on business matters with, or participate in any way in a business engaged in engineering, construction, procurement maintenance, Environmental, and pipe fabrication services, or any of these, except to the extent that the Company or any of its affiliates do not provide the same type of services as such business provides; and (iii) Provide consulting services for, invest in, become employed by, or otherwise become associated from a business perspective with competitors of the Company or any of its affiliates, including but not limited to Jacobs Engineering Group Inc.; Fluor Corporation; URS Corporation; Halliburton; Turner Industries Group, L.L.C.; Bechtel Group, Inc.; KBR, Inc.; Chicago Bridge & Iron Company N.V.; CH2M Hill; Black & Veatch Corporation; Foster Wheeler Ltd.; and Washington Group International, Inc., or any of their respective subsidiaries, parent companies, affiliates, or successors. This prohibition does not prohibit Executive from engaging in a business solely within an area or areas not contained in the Restricted Area, so long as that business does not provide in the Restricted Area the same or similar services or conduct the same or similar business as the Company or its affiliates. (e)For purposes of Section 3(d), the Post-Termination Non-Compete Term is as follows: (i) In the event of resignation for other than Good Reason (Section 7(a)(i) of the Employment Agreement) or termination by the Company for Misconduct (Section 7(a)(iii)(C) of the Employment Agreement), the non-compete term shall be two-years from the date of the Executive’s separation from employment with the Company. (ii) In the event of resignation due to Corporate Change (Section 7(a)(v) of the Employment Agreement) or for Good Reason (Section 7(a)(iv) of the Employment Agreement), or if Employee is terminated for other than Misconduct Or Disability (Section 7(a)(iii)(B) of the Employment Agreement), or due to Disability (Section 7(a)(iii)(D) of the Employment Agreement), the non-compete term shall be equal to the period of severance pay provided pursuant to the Employment Agreement, the period of any other applicable severance program of the Company, provided the payments pursuant to such program are made at a rate not less than the Executive’s Base Compensation as of the Date of Termination; or the pendency of any post-termination consulting agreement between the Executive and the Company, but in no event longer than two (2) years after Executive’s separation from employment with the Company. (f) Executive acknowledges that the business of the Company is extremely competitive in nature, that the remedy at law for any breach of this covenant will be inadequate, and that in the event of a breach the Company shall be entitled to injunctive relief and specific performance, as well as any and all other remedies at law or in equity to which the Company is entitled.Executive acknowledges that the provisions contained in this Section 3 are reasonable and valid in all respects and are a reasonable and necessary protection of the legitimate interests of the Company and that any violation of these provisions would cause substantial injury to the Company. Page 18 of 20 Exhibit 10.1 Section 4.Miscellaneous Provisions. (a) Employment Rights.This Agreement shall not be deemed to confer upon Executive any right to continue in the employ of the Company for any period or any right to continue employment at Executive’s present or any other rate of compensation. (b) Amendment.This Agreement may only be amended or modified in a writing executed by both the Company and Executive.No oral waivers or extensions shall be binding on the parties. (c) Waiver.No term or condition of this Agreement shall be deemed to have been waived, nor shall there be any estoppel against the enforcement of any provision of this Agreement, except by written instrument signed by the Party charged with such waiver or estoppel.No such written waiver shall be deemed a continuing waiver unless specifically stated therein, and each such waiver shall operate only as to the specific term or condition waived and shall not constitute a waiver of such term or condition for the future or as to any other act other than that specifically waived. (d) Injunctive Relief and Arbitration.Executive and the Company each acknowledge that the provisions of Sections 2 and 3 are reasonable and necessary, that the damages that would be suffered as a result of a breach or threatened breach by Executive of Sections 2 and 3 may not be calculable, and that the award of a money judgment to the Company for such a breach or threatened breach thereof by Executive would be an inadequate remedy. Executive expressly consents and agrees that the Company may, in addition to any other available remedies that the Company may be entitled in law or in equity, enforce the provisions of Sections 2 and/or 3 by injunctive or other equitable relief, including a temporary and/or permanent injunction (without proving a breach thereof), to prevent unfair competition, the use and/or unauthorized disclosure of trade secrets or confidential information, and/or the unauthorized solicitation of the Company’s officers, employees, and customers.The Company shall not be obligated to post bond or other security in seeking such relief. (e) Arbitration.Executive and the Company agree that any dispute regarding the covenants herein and/or the validity of this Agreement and its addenda, if any, shall be resolved through arbitration as provided in Section 18 of the Employment Agreement. (f) Governing Law.This Agreement, and the rights and obligations of the parties hereto, shall be governed by and construed in accordance with the laws of the State of Louisiana. (g) Assignment.This Agreement may not be assigned by Executive, but may be assigned by the Company to any successor to its business and will inure to the benefit and be binding upon any such successor.This Agreement shall be binding upon the Parties, together with their respective executors, administrators, personal representatives, and heirs, and, in the case of the Company, permitted successors and assigns. (h) Severability.Each provision of this Agreement is intended to be severable.If any term or provision of this Agreement is illegal or invalid for any reason whatsoever, such illegality or invalidity shall not affect the validity or legality of the remainder of this Agreement. (i) Reformation. It is the intention of the Parties that if any court or arbitrator(s) shall determine that any provision of this Agreement, including the scope, duration, or geographical limit of any provision, is unenforceable, the provision in question and this Agreement shall not be invalidated but shall be deemed reformed or amended only to the extent necessary to render the provision and Agreement valid and enforceable. (j) Headings.The headings contained in this Agreement are for reference purposes only and shall not in any way affect the meaning or interpretation of this Agreement. Page 19 of 20 Exhibit 10.1 (k) Consent.Executive acknowledges that Executive has reviewed the provisions of this Agreement carefully and has been given an opportunity to ask questions of the Company.Executive acknowledges that Executive has had ample opportunity to consult with an attorney of his choice prior to signing this Agreement and that Executive knowingly consents to the terms herein. (l) Integration.Together with the Employment Agreement, this Agreement is an integration of the Parties’ agreement; no agreement or representations, oral or otherwise, express or implied, with respect to the subject matter hereof have been made by either Party, except those which are set forth expressly in this Agreement. IN WITNESS WHEREOF, the Parties have executed this Agreement as of this day of December, 2011. COMPANY:EXECUTIVE: The Shaw Group Inc. J.M. Bernhard, Jr. Scott Trezise Sr. Vice President, Human Resources Page20 of 20 Exhibit 10.1 EXHIBIT 1 RESTRICTED AREA ALASKA Aleutians East Kenai Peninsula Sitka Aleutians West Ketchikan Gateway Skagway-Hoonah-Angoon Anchorage Kodiak Island Southeast Fairbanks Bethel Lake and Peninsula Valdez-Cordova Bristol Bay Matanuska-Susitna Wade Hampton Denali Nome Wrangell-Petersburg Dillingham North Slope Yakutat Fairbanks North Star Northwest Arctic Yukon-Koyukuk Haines Prince of Wales-Outer Ketchikan Juneau ALABAMA Autauga Butler Clarke Baldwin Calhoun Clay Barbour Chambers Cleburne Bibb Cherokee Coffee Blount Chilton Colbert Bullock Choctaw Conecuh Page 21 of 71 Coosa Jackson Perry Covington Jefferson Pickens Crenshaw Lamar Pike Cullman Lauderdale Randolph Dale Lawrence Russell Dallas Lee St. Clair De Kalb Limestone Shelby Elmore Lowndes Sumter Escambia Macon Talladega Etowah Madison Tallapoosa Fayette Marengo Tuscaloosa Franklin Marion Walker Geneva Marshall Washington Greene Mobile Wilcox Hale Monroe Winston Henry Montgomery Houston Morgan ARIZONA Apache Greenlee Pima Cochise La Paz Pinal Coconino Maricopa Santa Cruz Gila Mohave Yavapai Graham Navajo Yuma Page 22 of 71 ARKANSAS Arkansas Drew Lonoke Ashley Faulkner Madison Baxter Franklin Marion Benton Fulton Miller Boone Garland Mississippi Bradley Grant Monroe Calhoun Greene Montgomery Carroll Hempstead Nevada Chicot Hot Spring Newton Clark Howard Ouachita Clay Independence Perry Cleburne Izard Phillips Cleveland Jackson Pike Columbia Jefferson Poinsett Conway Johnson Polk Craighead Lafayette Pope Crawford Lawrence Prairie Crittenden Lee Pulaski Cross Lincoln Randolph Dallas Little River St. Francis Desha Logan Saline Page 23 of 71 Scott Sharp Washington Searcy Stone White Sebastian Union Woodruff Sevier Van Buren Yell CALIFORNIA Alameda Lassen San Benito Alpine Los Angeles San Bernardino Amador Madera San Diego Butte Marin San Francisco Calaveras Mariposa San Joaquin Colusa Mendocino San Luis Obispo Contra Costa Merced San Mateo Del Norte Modoc Santa Barbara El Dorado Mono Santa Clara Fresno Monterey Santa Cruz Glenn Napa Shasta Humboldt Nevada Sierra Imperial Orange Siskiyou Inyo Placer Solano Kern Plumas Sonoma Kings Riverside Stanislaus Lake Sacramento Sutter Page 24 of 71 Tehama Tuolumne Yuba Trinity Ventura Tulare Yolo COLORADO Adams Eagle Logan Alamosa Elbert Mesa Arapahoe El Paso Mineral Archuleta Fremont Moffat Baca Garfield Montezuma Bent Gilpin Montrose Boulder Grand Morgan Broomfield Gunnison Otero Chaffee Hinsdale Ouray Cheyenne Huerfano Park Clear Creek Jackson Phillips Conejos Jefferson Pitkin Costilla Kiowa Prowers Crowley Kit Carson Pueblo Custer Lake Rio Blanco Delta La Plata Rio Grande Denver Larimer Routt Dolores Las Animas Saguache Douglas Lincoln San Juan Page 25 of 71 San Miguel Teller Yuma Sedgwick Washington Summit Weld CONNECTICUT Fairfield Middlesex Tolland Hartford New Haven Windham Litchfield New London DISTRICT OF COLUMBIA District of Columbia DELAWARE Kent New Castle Sussex FLORIDA Alachua Baker Bay Page 26 of 71 Bradford Hernando Orange Brevard Highlands Osceola Broward Hillsborough Palm Beach Calhoun Holmes Pasco Charlotte Indian River Pinellas Citrus Jackson Polk Clay Jefferson Putnam Collier Lafayette St. Johns Columbia Lake St. Lucie De Soto Lee Santa Rosa Dixie Leon Sarasota Duval Levy Seminole Escambia Liberty Sumter Flagler Madison Suwannee Franklin Manatee Taylor Gadsden Marion Union Gilchrist Martin Volusia Glades Miami-Dade Wakulla Gulf Monroe Walton Hamilton Nassau Washington Hardee Okaloosa Hendry Okeechobee GEORGIA Page 27 of 71 Appling Chatham Early Atkinson Chattahoochee Echols Bacon Chattooga Effingham Baker Cherokee Elbert Baldwin Clarke Emanuel Banks Clay Evans Barrow Clayton Fannin Bartow Clinch Fayette Ben Hill Cobb Floyd Berrien Coffee Forsyth Bibb Colquitt Franklin Bleckley Columbia Fulton Brantley Cook Gilmer Brooks Coweta Glascock Bryan Crawford Glynn Bulloch Crisp Gordon Burke Dade Grady Butts Dawson Greene Calhoun Decatur Gwinnett Camden De Kalb Habersham Candler Dodge Hall Carroll Dooly Hancock Catoosa Dougherty Haralson Charlton Douglas Harris Page 28 of 71 Hart Marion Schley Heard Meriwether Screven Henry Miller Seminole Houston Mitchell Spalding Irwin Monroe Stephens Jackson Montgomery Stewart Jasper Morgan Sumter Jeff Davis Murray Talbot Jefferson Muscogee Taliaferro Jenkins Newton Tattnall Johnson Oconee Taylor Jones Oglethorpe Telfair Lamar Paulding Terrell Lanier Peach Thomas Laurens Pickens Tift Lee Pierce Toombs Liberty Pike Towns Lincoln Polk Treutlen Long Pulaski Troup Lowndes Putnam Turner Lumpkin Quitman Twiggs McDuffie Rabun Union McIntosh Randolph Upson Macon Richmond Walker Madison Rockdale Walton Page 29 of 71 Ware Webster Wilcox Warren Wheeler Wilkes Washington White Wilkinson Wayne Whitfield Worth HAWAII Hawaii Kalawao Maui Honolulu Kauai IOWA Adair Butler Clinton Adams Calhoun Crawford Allamakee Carroll Dallas Appanoose Cass Davis Audubon Cedar Decatur Benton Cerro Gordo Delaware Black Hawk Cherokee Des Moines Boone Chickasaw Dickinson Bremer Clarke Dubuque Buchanan Clay Emmet Buena Vista Clayton Fayette Page 30 of 71 Floyd Lee Pottawattamie Franklin Linn Poweshiek Fremont Louisa Ringgold Greene Lucas Sac Grundy Lyon Scott Guthrie Madison Shelby Hamilton Mahaska Sioux Hancock Marion Story Hardin Marshall Tama Harrison Mills Taylor Henry Mitchell Union Howard Monona Van Buren Humboldt Monroe Wapello Ida Montgomery Warren Iowa Muscatine Washington Jackson O'Brien Wayne Jasper Osceola Webster Jefferson Page Winnebago Johnson Palo Alto Winneshiek Jones Plymouth Woodbury Keokuk Pocahontas Worth Kossuth Polk Wright IDAHO Page 31 of 71 Ada Cassia Lewis Adams Clark Lincoln Bannock Clearwater Madison Bear Lake Custer Minidoka Benewah Elmore Nez Perce Bingham Franklin Oneida Blaine Fremont Owyhee Boise Gem Payette Bonner Gooding Power Bonneville Idaho Shoshone Boundary Jefferson Teton Butte Jerome Twin Falls Camas Kootenai Valley Canyon Latah Washington Caribou Lemhi ILLINOIS Adams Bureau Christian Alexander Calhoun Clark Bond Carroll Clay Boone Cass Clinton Brown Champaign Coles Page 32 of 71 Cook Jefferson Mercer Crawford Jersey Monroe Cumberland Jo Daviess Montgomery DeKalb Johnson Morgan De Witt Kane Moultrie Douglas Kankakee Ogle DuPage Kendall Peoria Edgar Knox Perry Edwards Lake Piatt Effingham La Salle Pike Fayette Lawrence Pope Ford Lee Pulaski Franklin Livingston Putnam Fulton Logan Randolph Gallatin McDonough Richland Greene McHenry Rock Island Grundy McLean St. Clair Hamilton Macon Saline Hancock Macoupin Sangamon Hardin Madison Schuyler Henderson Marion Scott Henry Marshall Shelby Iroquois Mason Stark Jackson Massac Stephenson Jasper Menard Tazewell Page 33 of 71 Union Washington Will Vermilion Wayne Williamson Wabash White Winnebago Warren Whiteside Woodford INDIANA Adams Delaware Huntington Allen Dubois Jackson Bartholomew Elkhart Jasper Benton Fayette Jay Blackford Floyd Jefferson Boone Fountain Jennings Brown Franklin Johnson Carroll Fulton Knox Cass Gibson Kosciusko Clark Grant Lagrange Clay Greene Lake Clinton Hamilton La Porte Crawford Hancock Lawrence Daviess Harrison Madison Dearborn Hendricks Marion Decatur Henry Marshall De Kalb Howard Martin Page 34 of 71 Miami Pulaski Tipton Monroe Putnam Union Montgomery Randolph Vanderburgh Morgan Ripley Vermillion Newton Rush Vigo Noble St. Joseph Wabash Ohio Scott Warren Orange Shelby Warrick Owen Spencer Washington Parke Starke Wayne Perry Steuben Wells Pike Sullivan White Porter Switzerland Whitley Posey Tippecanoe KANSAS Allen Butler Cloud Anderson Chase Coffey Atchison Chautauqua Comanche Barber Cherokee Cowley Barton Cheyenne Crawford Bourbon Clark Decatur Brown Clay Dickinson Page 35 of 71 Doniphan Kearny Ottawa Douglas Kingman Pawnee Edwards Kiowa Phillips Elk Labette Pottawatomie Ellis Lane Pratt Ellsworth Leavenworth Rawlins Finney Lincoln Reno Ford Linn Republic Franklin Logan Rice Geary Lyon Riley Gove McPherson Rooks Graham Marion Rush Grant Marshall Russell Gray Meade Saline Greeley Miami Scott Greenwood Mitchell Sedgwick Hamilton Montgomery Seward Harper Morris Shawnee Harvey Morton Sheridan Haskell Nemaha Sherman Hodgeman Neosho Smith Jackson Ness Stafford Jefferson Norton Stanton Jewell Osage Stevens Johnson Osborne Sumner Page 36 of 71 Thomas Wallace Wilson Trego Washington Woodson Wabaunsee Wichita Wyandotte KENTUCKY Adair Campbell Franklin Allen Carlisle Fulton Anderson Carroll Gallatin Ballard Carter Garrard Barren Casey Grant Bath Christian Graves Bell Clark Grayson Boone Clay Green Bourbon Clinton Greenup Boyd Crittenden Hancock Boyle Cumberland Hardin Bracken Daviess Harlan Breathitt Edmonson Harrison Breckinridge Elliott Hart Bullitt Estill Henderson Butler Fayette Henry Caldwell Fleming Hickman Calloway Floyd Hopkins Page 37 of 71 Jackson Magoffin Powell Jefferson Marion Pulaski Jessamine Marshall Robertson Johnson Martin Rockcastle Kenton Mason Rowan Knott Meade Russell Knox Menifee Scott Larue Mercer Shelby Laurel Metcalfe Simpson Lawrence Monroe Spencer Lee Montgomery Taylor Leslie Morgan Todd Letcher Muhlenberg Trigg Lewis Nelson Trimble Lincoln Nicholas Union Livingston Ohio Warren Logan Oldham Washington Lyon Owen Wayne McCracken Owsley Webster McCreary Pendleton Whitley McLean Perry Wolfe Madison Pike Woodford LOUISIANA Page 38 of 71 Acadia Iberia St. Charles Allen Iberville St. Helena Ascension Jackson St. James Assumption Jefferson St. John the Baptist Avoyelles Jefferson Davis St. Landry Beauregard Lafayette St. Martin Bienville Lafourche St. Mary Bossier La Salle St. Tammany Caddo Lincoln Tangipahoa Calcasieu Livingston Tensas Caldwell Madison Terrebonne Cameron Morehouse Union Catahoula Natchitoches Vermilion Claiborne Orleans Vernon Concordia Ouachita Washington De Soto Plaquemines Webster East Baton Rouge Pointe Coupee West Baton Rouge East Carroll Rapides West Carroll East Feliciana Red River West Feliciana Evangeline Richland Winn Franklin Sabine Grant St. Bernard Page 39 of 71 MASSACHUSETTS Barnstable Franklin Norfolk Berkshire Hampden Plymouth Bristol Hampshire Suffolk Dukes Middlesex Worcester Essex Nantucket MARYLAND Allegany Dorchester Queen Anne's Anne Arundel Frederick St. Mary's Baltimore Garrett Somerset Calvert Harford Talbot Caroline Howard Washington Carroll Kent Wicomico Cecil Montgomery Worcester Charles Prince George's Baltimore City MAINE Androscoggin Cumberland Hancock Aroostook Franklin Kennebec Page 40 of 71 Knox Piscataquis Washington Lincoln Sagadahoc York Oxford Somerset Penobscot Waldo MICHIGAN Alcona Clare Iosco Alger Clinton Iron Allegan Crawford Isabella Alpena Delta Jackson Antrim Dickinson Kalamazoo Arenac Eaton Kalkaska Baraga Emmet Kent Barry Genesee Keweenaw Bay Gladwin Lake Benzie Gogebic Lapeer Berrien Grand Traverse Leelanau Branch Gratiot Lenawee Calhoun Hillsdale Livingston Cass Houghton Luce Charlevoix Huron Mackinac Cheboygan Ingham Macomb Chippewa Ionia Manistee Page 41 of 71 Marquette Oakland St. Clair Mason Oceana St. Joseph Mecosta Ogemaw Sanilac Menominee Ontonagon Schoolcraft Midland Osceola Shiawassee Missaukee Oscoda Tuscola Monroe Otsego Van Buren Montcalm Ottawa Washtenaw Montmorency Presque Isle Wayne Muskegon Roscommon Wexford Newaygo Saginaw MINNESOTA Aitkin Cass Douglas Anoka Chippewa Faribault Becker Chisago Fillmore Beltrami Clay Freeborn Benton Clearwater Goodhue Big Stone Cook Grant Blue Earth Cottonwood Hennepin Brown Crow Wing Houston Carlton Dakota Hubbard Carver Dodge Isanti Page 42 of 71 Itasca Mower St. Louis Jackson Murray Scott Kanabec Nicollet Sherburne Kandiyohi Nobles Sibley Kittson Norman Stearns Koochiching Olmsted Steele Lac qui Parle Otter Tail Stevens Lake Pennington Swift Lake of the Woods Pine Todd Le Sueur Pipestone Traverse Lincoln Polk Wabasha Lyon Pope Wadena McLeod Ramsey Waseca Mahnomen Red Lake Washington Marshall Redwood Watonwan Martin Renville Wilkin Meeker Rice Winona Mille Lacs Rock Wright Morrison Roseau Yellow Medicine MISSOURI Adair Atchison Barry Andrew Audrain Barton Page 43 of 71 Bates De Kalb Lincoln Benton Dent Linn Bollinger Douglas Livingston Boone Dunklin McDonald Buchanan Franklin Macon Butler Gasconade Madison Caldwell Gentry Maries Callaway Greene Marion Camden Grundy Mercer Cape Girardeau Harrison Miller Carroll Henry Mississippi Carter Hickory Moniteau Cass Holt Monroe Cedar Howard Montgomery Chariton Howell Morgan Christian Iron New Madrid Clark Jackson Newton Clay Jasper Nodaway Clinton Jefferson Oregon Cole Johnson Osage Cooper Knox Ozark Crawford Laclede Pemiscot Dade Lafayette Perry Dallas Lawrence Pettis Daviess Lewis Phelps Page 44 of 71 Pike Ste. Genevieve Taney Platte St. Francois Texas Polk St. Louis Vernon Pulaski Saline Warren Putnam Schuyler Washington Ralls Scotland Wayne Randolph Scott Webster Ray Shannon Worth Reynolds Shelby Wright Ripley Stoddard St. Louis City St. Charles Stone St. Clair Sullivan MISSISSIPPI Adams Choctaw Franklin Alcorn Claiborne George Amite Clarke Greene Attala Clay Grenada Benton Coahoma Hancock Bolivar Copiah Harrison Calhoun Covington Hinds Carroll DeSoto Holmes Chickasaw Forrest Humphreys Page 45 of 71 Issaquena Marshall Stone Itawamba Monroe Sunflower Jackson Montgomery Tallahatchie Jasper Neshoba Tate Jefferson Newton Tippah Jefferson Davis Noxubee Tishomingo Jones Oktibbeha Tunica Kemper Panola Union Lafayette Pearl River Walthall Lamar Perry Warren Lauderdale Pike Washington Lawrence Pontotoc Wayne Leake Prentiss Webster Lee Quitman Wilkinson Leflore Rankin Winston Lincoln Scott Yalobusha Lowndes Sharkey Yazoo Madison Simpson Marion Smith MONTANA Beaverhead Blaine Carbon Big Horn Broadwater Carter Page 46 of 71 Cascade Lake Ravalli Chouteau Lewis and Clark Richland Custer Liberty Roosevelt Daniels Lincoln Rosebud Dawson McCone Sanders Deer Lodge Madison Sheridan Fallon Meagher Silver Bow Fergus Mineral Stillwater Flathead Missoula Sweet Grass Gallatin Musselshell Teton Garfield Park Toole Glacier Petroleum Treasure Golden Valley Phillips Valley Granite Pondera Wheatland Hill Powder River Wibaux Jefferson Powell Yellowstone Judith Basin Prairie Yellowstone National Park NORTH CAROLINA Alamance Ashe Bladen Alexander Avery Brunswick Alleghany Beaufort Buncombe Anson Bertie Burke Page 47 of 71 Cabarrus Graham Moore Caldwell Granville Nash Camden Greene New Hanover Carteret Guilford Northampton Caswell Halifax Onslow Catawba Harnett Orange Chatham Haywood Pamlico Cherokee Henderson Pasquotank Chowan Hertford Pender Clay Hoke Perquimans Cleveland Hyde Person Columbus Iredell Pitt Craven Jackson Polk Cumberland Johnston Randolph Currituck Jones Richmond Dare Lee Robeson Davidson Lenoir Rockingham Davie Lincoln Rowan Duplin McDowell Rutherford Durham Macon Sampson Edgecombe Madison Scotland Forsyth Martin Stanly Franklin Mecklenburg Stokes Gaston Mitchell Surry Gates Montgomery Swain Page 48 of 71 Transylvania Warren Wilson Tyrrell Washington Yadkin Union Watauga Yancey Vance Wayne Wake Wilkes NORTH DAKOTA Adams Golden Valley Oliver Barnes Grand Forks Pembina Benson Grant Pierce Billings Griggs Ramsey Bottineau Hettinger Ransom Bowman Kidder Renville Burke La Moure Richland Burleigh Logan Rolette Cass McHenry Sargent Cavalier McIntosh Sheridan Dickey McKenzie Sioux Divide McLean Slope Dunn Mercer Stark Eddy Morton Steele Emmons Mountrail Stutsman Foster Nelson Towner Page 49 of 71 Traill Ward Williams Walsh Wells NEBRASKA Adams Cuming Greeley Antelope Custer Hall Arthur Dakota Hamilton Banner Dawes Harlan Blaine Dawson Hayes Boone Deuel Hitchcock Box Butte Dixon Holt Boyd Dodge Hooker Brown Douglas Howard Buffalo Dundy Jefferson Burt Fillmore Johnson Butler Franklin Kearney Cass Frontier Keith Cedar Furnas Keya Paha Chase Gage Kimball Cherry Garden Knox Cheyenne Garfield Lancaster Clay Gosper Lincoln Colfax Grant Logan Page 50 of 71 Loup Pierce Sherman McPherson Platte Sioux Madison Polk Stanton Merrick Red Willow Thayer Morrill Richardson Thomas Nance Rock Thurston Nemaha Saline Valley Nuckolls Sarpy Washington Otoe Saunders Wayne Pawnee Scotts Bluff Webster Perkins Seward Wheeler Phelps Sheridan York NEW HAMPSHIRE Belknap Grafton Strafford Carroll Hillsborough Sullivan Cheshire Merrimack Coos Rockingham NEW JERSEY Atlantic Bergen Burlington Page 51 of 71 Camden Hunterdon Passaic Cape May Mercer Salem Cumberland Middlesex Somerset Essex Monmouth Sussex Gloucester Morris Union Hudson Ocean Warren NEW MEXICO Bernalillo Harding Roosevelt Catron Hidalgo Sandoval Chaves Lea San Juan Cibola Lincoln San Miguel Colfax Los Alamos Santa Fe Curry Luna Sierra De Baca McKinley Socorro Dona Ana Mora Taos Eddy Otero Torrance Grant Quay Union Guadalupe Rio Arriba Valencia NEVADA Page 52 of 71 Churchill Humboldt Pershing Clark Lander Storey Douglas Lincoln Washoe Elko Lyon White Pine Esmeralda Mineral Carson City Eureka Nye NEW YORK Albany Essex New York Allegany Franklin Niagara Bronx Fulton Oneida Broome Genesee Onondaga Cattaraugus Greene Ontario Cayuga Hamilton Orange Chautauqua Herkimer Orleans Chemung Jefferson Oswego Chenango Kings Otsego Clinton Lewis Putnam Columbia Livingston Queens Cortland Madison Rensselaer Delaware Monroe Richmond Dutchess Montgomery Rockland Erie Nassau St. Lawrence Page 53 of 71 Saratoga Suffolk Washington Schenectady Sullivan Wayne Schoharie Tioga Westchester Schuyler Tompkins Wyoming Seneca Ulster Yates Steuben Warren OHIO Adams Columbiana Greene Allen Coshocton Guernsey Ashland Crawford Hamilton Ashtabula Cuyahoga Hancock Athens Darke Hardin Auglaize Defiance Harrison Belmont Delaware Henry Brown Erie Highland Butler Fairfield Hocking Carroll Fayette Holmes Champaign Franklin Huron Clark Fulton Jackson Clermont Gallia Jefferson Clinton Geauga Knox Page 54 of 71 Lake Morrow Shelby Lawrence Muskingum Stark Licking Noble Summit Logan Ottawa Trumbull Lorain Paulding Tuscarawas Lucas Perry Union Madison Pickaway Van Wert Mahoning Pike Vinton Marion Portage Warren Medina Preble Washington Meigs Putnam Wayne Mercer Richland Williams Miami Ross Wood Monroe Sandusky Wyandot Montgomery Scioto Morgan Seneca OKLAHOMA Adair Blaine Cherokee Alfalfa Bryan Choctaw Atoka Caddo Cimarron Beaver Canadian Cleveland Beckham Carter Coal Page 55 of 71 Comanche Kingfisher Ottawa Cotton Kiowa Pawnee Craig Latimer Payne Creek Le Flore Pittsburg Custer Lincoln Pontotoc Delaware Logan Pottawatomie Dewey Love Pushmataha Ellis McClain Roger Mills Garfield McCurtain Rogers Garvin McIntosh Seminole Grady Major Sequoyah Grant Marshall Stephens Greer Mayes Texas Harmon Murray Tillman Harper Muskogee Tulsa Haskell Noble Wagoner Hughes Nowata Washington Jackson Okfuskee Washita Jefferson Oklahoma Woods Johnston Okmulgee Woodward Kay Osage OREGON Page 56 of 71 Baker Harney Morrow Benton Hood River Multnomah Clackamas Jackson Polk Clatsop Jefferson Sherman Columbia Josephine Tillamook Coos Klamath Umatilla Crook Lake Union Curry Lane Wallowa Deschutes Lincoln Wasco Douglas Linn Washington Gilliam Malheur Wheeler Grant Marion Yamhill PENNSYLVANIA Adams Butler Columbia Allegheny Cambria Crawford Armstrong Cameron Cumberland Beaver Carbon Dauphin Bedford Centre Delaware Berks Chester Elk Blair Clarion Erie Bradford Clearfield Fayette Bucks Clinton Forest Page 57 of 71 Franklin McKean Somerset Fulton Mercer Sullivan Greene Mifflin Susquehanna Huntingdon Monroe Tioga Indiana Montgomery Union Jefferson Montour Venango Juniata Northampton Warren Lackawanna Northumberland Washington Lancaster Perry Wayne Lawrence Philadelphia Westmoreland Lebanon Pike Wyoming Lehigh Potter York Luzerne Schuylkill Lycoming Snyder RHODE ISLAND Bristol Newport Washington Kent Providence SOUTH CAROLINA Abbeville Aiken Allendale Page 58 of 71 Anderson Edgefield Marion Bamberg Fairfield Marlboro Barnwell Florence Newberry Beaufort Georgetown Oconee Berkeley Greenville Orangeburg Calhoun Greenwood Pickens Charleston Hampton Richland Cherokee Horry Saluda Chester Jasper Spartanburg Chesterfield Kershaw Sumter Clarendon Lancaster Union Colleton Laurens Williamsburg Darlington Lee York Dillon Lexington Dorchester McCormick SOUTH DAKOTA Aurora Brule Clay Beadle Buffalo Codington Bennett Butte Corson Bon Homme Campbell Custer Brookings Charles Mix Davison Brown Clark Day Page 59 of 71 Deuel Jackson Pennington Dewey Jerauld Perkins Douglas Jones Potter Edmunds Kingsbury Roberts Fall River Lake Sanborn Faulk Lawrence Shannon Grant Lincoln Spink Gregory Lyman Stanley Haakon McCook Sully Hamlin McPherson Todd Hand Marshall Tripp Hanson Meade Turner Harding Mellette Union Hughes Miner Walworth Hutchinson Minnehaha Yankton Hyde Moody Ziebach TENNESSEE Anderson Bradley Cheatham Bedford Campbell Chester Benton Cannon Claiborne Bledsoe Carroll Clay Blount Carter Cocke Page 60 of 71 Coffee Hickman Obion Crockett Houston Overton Cumberland Humphreys Perry Davidson Jackson Pickett Decatur Jefferson Polk DeKalb Johnson Putnam Dickson Knox Rhea Dyer Lake Roane Fayette Lauderdale Robertson Fentress Lawrence Rutherford Franklin Lewis Scott Gibson Lincoln Sequatchie Giles Loudon Sevier Grainger McMinn Shelby Greene McNairy Smith Grundy Macon Stewart Hamblen Madison Sullivan Hamilton Marion Sumner Hancock Marshall Tipton Hardeman Maury Trousdale Hardin Meigs Unicoi Hawkins Monroe Union Haywood Montgomery Van Buren Henderson Moore Warren Henry Morgan Washington Page 61 of 71 Wayne White Wilson Weakley Williamson TEXAS Anderson Brazoria Clay Andrews Brazos Cochran Angelina Brewster Coke Aransas Briscoe Coleman Archer Brooks Collin Armstrong Brown Collingsworth Atascosa Burleson Colorado Austin Burnet Comal Bailey Caldwell Comanche Bandera Calhoun Concho Bastrop Callahan Cooke Baylor Cameron Coryell Bee Camp Cottle Bell Carson Crane Bexar Cass Crockett Blanco Castro Crosby Borden Chambers Culberson Bosque Cherokee Dallam Bowie Childress Dallas Page 62 of 71 Dawson Gaines Hidalgo Deaf Smith Galveston Hill Delta Garza Hockley Denton Gillespie Hood De Witt Glasscock Hopkins Dickens Goliad Houston Dimmit Gonzales Howard Donley Gray Hudspeth Duval Grayson Hunt Eastland Gregg Hutchinson Ector Grimes Irion Edwards Guadalupe Jack Ellis Hale Jackson El Paso Hall Jasper Erath Hamilton Jeff Davis Falls Hansford Jefferson Fannin Hardeman Jim Hogg Fayette Hardin Jim Wells Fisher Harris Johnson Floyd Harrison Jones Foard Hartley Karnes Fort Bend Haskell Kaufman Franklin Hays Kendall Freestone Hemphill Kenedy Frio Henderson Kent Page 63 of 71 Kerr Marion Panola Kimble Martin Parker King Mason Parmer Kinney Matagorda Pecos Kleberg Maverick Polk Knox Medina Potter Lamar Menard Presidio Lamb Midland Rains Lampasas Milam Randall La Salle Mills Reagan Lavaca Mitchell Real Lee Montague Red River Leon Montgomery Reeves Liberty Moore Refugio Limestone Morris Roberts Lipscomb Motley Robertson Live Oak Nacogdoches Rockwall Llano Navarro Runnels Loving Newton Rusk Lubbock Nolan Sabine Lynn Nueces San Augustine McCulloch Ochiltree San Jacinto McLennan Oldham San Patricio McMullen Orange San Saba Madison Palo Pinto Schleicher Page 64 of 71 Scurry Throckmorton Webb Shackelford Titus Wharton Shelby Tom Green Wheeler Sherman Travis Wichita Smith Trinity Wilbarger Somervell Tyler Willacy Starr Upshur Williamson Stephens Upton Wilson Sterling Uvalde Winkler Stonewall Val Verde Wise Sutton Van Zandt Wood Swisher Victoria Yoakum Tarrant Walker Young Taylor Waller Zapata Terrell Ward Zavala Terry Washington UTAH Beaver Davis Iron Box Elder Duchesne Juab Cache Emery Kane Carbon Garfield Millard Daggett Grand Morgan Page 65 of 71 Piute Sevier Wasatch Rich Summit Washington Salt Lake Tooele Wayne San Juan Uintah Weber Sanpete Utah VERMONT Addison Franklin Rutland Bennington Grand Isle Washington Caledonia Lamoille Windham Chittenden Orange Windsor Essex Orleans VIRGINIA Accomack Bedford Charles City Albemarle Bland Charlotte Alleghany Botetourt Chesterfield Amelia Brunswick Clarke Amherst Buchanan Craig Appomattox Buckingham Culpeper Arlington Campbell Cumberland Augusta Caroline Dickenson Bath Carroll Dinwiddie Page 66 of 71 Essex Lancaster Pulaski Fairfax Lee Rappahannock Fauquier Loudoun Richmond Floyd Louisa Roanoke Fluvanna Lunenburg Rockbridge Franklin Madison Rockingham Frederick Mathews Russell Giles Mecklenburg Scott Gloucester Middlesex Shenandoah Goochland Montgomery Smyth Grayson Nelson Southampton Greene New Kent Spotsylvania Greensville Northampton Stafford Halifax Northumberland Surry Hanover Nottoway Sussex Henrico Orange Tazewell Henry Page Warren Highland Patrick Washington Isle of Wight Pittsylvania Westmoreland James City Powhatan Wise King and Queen Prince Edward Wythe King George Prince George York King William Prince William Alexandria Bedford Bristol Page 67 of 71 Buena Vista Hampton Portsmouth Charlottesville Harrisonburg Radford Chesapeake Hopewell Richmond Clifton Forge Lexington Roanoke Colonial Heights Lynchburg Salem Covington Manassas South Boston Danville Manassas Park Staunton Emporia Martinsville Suffolk Fairfax Newport News Virginia Beach Falls Church Norfolk Waynesboro Franklin Norton Williamsburg Fredericksburg Petersburg Winchester Galax Poquoson WASHINGTON Adams Douglas King Asotin Ferry Kitsap Benton Franklin Kittitas Chelan Garfield Klickitat Clallam Grant Lewis Clark Grays Harbor Lincoln Columbia Island Mason Cowlitz Jefferson Okanogan Page 68 of 71 Pacific Skamania Wahkiakum Pend Oreille Snohomish Walla Walla Pierce Spokane Whatcom San Juan Stevens Whitman Skagit Thurston Yakima WEST VIRGINIA Barbour Harrison Morgan Berkeley Jackson Nicholas Boone Jefferson Ohio Braxton Kanawha Pendleton Brooke Lewis Pleasants Cabell Lincoln Pocahontas Calhoun Logan Preston Clay McDowell Putnam Doddridge Marion Raleigh Fayette Marshall Randolph Gilmer Mason Ritchie Grant Mercer Roane Greenbrier Mineral Summers Hampshire Mingo Taylor Hancock Monongalia Tucker Hardy Monroe Tyler Page 69 of 71 Upshur Wetzel Wyoming Wayne Wirt Webster Wood WISCONSIN Adams Florence Marathon Ashland Fond du Lac Marinette Barron Forest Marquette Bayfield Grant Menominee Brown Green Milwaukee Buffalo Green Lake Monroe Burnett Iowa Oconto Calumet Iron Oneida Chippewa Jackson Outagamie Clark Jefferson Ozaukee Columbia Juneau Pepin Crawford Kenosha Pierce Dane Kewaunee Polk Dodge La Crosse Portage Door Lafayette Price Douglas Langlade Racine Dunn Lincoln Richland Eau Claire Manitowoc Rock Page 70 of 71 Rusk Taylor Washington St. Croix Trempealeau Waukesha Sauk Vernon Waupaca Sawyer Vilas Waushara Shawano Walworth Winnebago Sheboygan Washburn Wood WYOMING Albany Hot Springs Sheridan Big Horn Johnson Sublette Campbell Laramie Sweetwater Carbon Lincoln Teton Converse Natrona Uinta Crook Niobrara Washakie Fremont Park Weston Goshen Platte Page 71 of 71
